                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

BAILEY REYNOLDS and HELEN                 )
MARTINEZ on behalf of themselves          )
and all others similarly situated,        )
                                          )
                          Plaintiffs,     )
                                          )
                    v.                    )              1:18-CV-423
                                          )
FIDELITY INVESTMENTS                      )
INSTITUTIONAL OPERATIONS                  )
COMPANY, INC., FMR LLC,                   )
FIDELITY BROKERAGE                        )
SERVICES LLC, FIDELITY                    )
WORKPLACE INVESTING LLC,                  )
and VERITUDE LLC,                         )
                                          )
                         Defendants.      )

                               ORDER AND JUDGMENT

        The plaintiffs seek court approval of a settlement agreement with the defendants

and dismissal of this Rule 23 class action and Fair Labor Standards Act (FLSA)

collective action with prejudice. For the reasons set forth in the Memorandum Opinion

and Order filed concomitantly with this Judgment, the motion is GRANTED and the

settlement is APPROVED, as the Court finds the settlement is fair, reasonable, and

adequate under Rule 23, and a reasonable resolution of a bona fide dispute under the

FLSA.

        It is ORDERED, ADJUDGED, and DECREED that:

   1. In accordance with the Court’s April and August 2019 Orders, Docs. 65, 74,

        notice was timely distributed by first-class mail to all members of the Settlement




      Case 1:18-cv-00423-CCE-LPA Document 93 Filed 01/08/20 Page 1 of 5
   Classes and Collective Action, and notice was published on the website

   maintained by RG/2. See Doc. 78-1 at ¶¶ 6, 7, 13, 14.

2. The form and methods of notifying the Settlement Classes of the terms and

   conditions of the proposed Settlement Agreement met the requirements of Federal

   Rule of Civil Procedure 23(c)(2), any other applicable law, and due process, and

   constituted the best notice practicable under the circumstances; and due and

   sufficient notices of the Fairness Hearing and the rights of all Class Members have

   been provided to all people, powers, and entities entitled thereto.

3. Members of the Settlement Classes and Settlement Collective Action had the

   opportunity to be heard on all issues on the resolution and release of their claims

   by submitting objections to the Settlement Agreement to the Court.

4. No objections to the Settlement were filed, timely or otherwise.

5. Class Counsel represent that under the Class Action Fairness Act, 28 U.S.C. §

   1711 et seq., the defendants sent notices to the requisite federal and state

   authorities on or around April 22, 2019, and no authorities commented on the

   settlement or objected to it. Doc. 78 at 13.

6. All applicable requirements of the Class Action Fairness Act, 28 U.S.C. § 1711 et

   seq., have been satisfied.

7. The operative complaint, Doc. 62, and all claims asserted therein in the Rule 23

   class actions and FLSA collective action are hereby DISMISSED with prejudice,

   and without costs to any of the settling parties other than as provided for in the

   Settlement Agreement. To the extent any individuals may meet the requirements

                                            2



  Case 1:18-cv-00423-CCE-LPA Document 93 Filed 01/08/20 Page 2 of 5
   of the classes in the Second Amended Complaint but do not meet the conditionally

   certified classes of the Settlement Agreement, those individuals’ claims are

   dismissed without prejudice. See Doc. 62 at ¶¶ 7, 11, 13; Doc. 64-1 at §§

   II(A)(24), (25).

8. After these claims are dismissed, all Rule 23 Class Members who did not timely

   exclude themselves from the settlement, all individuals who opted into the FLSA

   collective action, and the Named Plaintiffs shall be permanently enjoined from

   pursuing claims that have been released under the Settlement Agreement. See

   Doc. 64-1 at § V(A). This release includes all claims “that relate to hours worked

   or the payment of wages arising on or before the date of the Court’s final approval

   of the settlement,” as further explained in the Settlement Agreement. Id. at §

   V(A)(1). Only the Named Plaintiffs have released “any and all claims

   whatsoever” arising before final approval of the settlement, except to the extent

   any such claim may not be waived as a matter of law. The other class members

   and the FLSA opt-in plaintiffs may still bring discrimination claims. Id. Those

   class members who did not submit a claim form have not waived their FLSA

   claims. Id.

9. All Rule 23 Class Members who did not timely exclude themselves from the

   settlement, all individuals who opted into the FLSA collective action (including all

   opt-in plaintiffs), and the Named Plaintiffs agree that they will not accept, recover,

   or receive any form of relief based on claims asserted or settled in this litigation



                                            3



  Case 1:18-cv-00423-CCE-LPA Document 93 Filed 01/08/20 Page 3 of 5
   that may arise out of any other proceeding, as explained in the Settlement

   Agreement. Doc. 64-1 at § V(A)(2).

10. Notwithstanding these releases, any plaintiff or class member may participate in

   the California settlement of Morris v. Fidelity Investments et al., No. 3:17-cv-

   06027 (N.D. Cal. Oct. 20, 2017). Doc. 64-1 at § V(A)(2).

11. Nothing herein shall preclude any action to enforce the terms of the Settlement

   Agreement in accordance with the procedures set forth in the Settlement

   Agreement. See Doc. 64-1 at § V(B).

12. Within 30 days after this Judgment, the Settlement Administrator RG/2 will

   establish a Qualified Settlement Fund, and the defendants shall deposit into the

   Fund the portion of the Gross Settlement Amount needed to satisfy the approved

   attorney’s fees and litigation expenses, submitted claim forms, and service awards.

   Within the timeframes established in the Settlement Agreement, RG/2 will then

   issue settlement payments to authorized claimants, attorney’s fees and litigation

   expenses to Class Counsel, and service awards to named and opt-in plaintiffs. Id.

   at § IV(D). The Court has authorized payment of these attorney’s fees, litigation

   expenses, and service awards by separate Order.

13. The Settlement Administrator shall have sole responsibility to determine the share

   of the Gross Settlement Amount to be allocated to each class member. The

   Administrator shall also be responsible for issuing the settlement checks, less

   required withholdings and deductions, to each authorized claimant and mailing the

   settlement checks, Form W-2s, and Form 1099s to each such individual, as

                                           4



  Case 1:18-cv-00423-CCE-LPA Document 93 Filed 01/08/20 Page 4 of 5
      established in the Settlement Agreement. Id. at § III(D). Disputes of any kind

      relating to the Settlement Administrator will be resolved with the dispute

      resolution procedures in § IV(E) of the Settlement Agreement, if they cannot be

      resolved informally by the parties. See id. at § IV(D)(5).

   14. The Court retains jurisdiction for purposes of enforcing this Final Order and the

      Settlement Agreement and overseeing the distribution of settlement funds. Any

      motion to enforce this Final Order or the Settlement Agreement, including by way

      of injunction, may be filed in this Court, and the provisions of the Settlement

      Agreement or this Final Order may also be asserted by way of an affirmative

      defense or counterclaim in response to any action that is asserted to violate the

      Settlement Agreement.

   15. Upon entry of this Order, all Class Members shall be bound by the Settlement

      Agreement and by this Final Order.

   16. The parties are hereby directed to take the necessary steps to effectuate the terms

      of the Settlement Agreement.

      For the reasons set forth in the Order filed contemporaneously with this Judgment,

it is hereby ORDERED AND ADJUDGED that the consent motion to approve the

collective and class action Settlement Agreement, Doc. 77, is GRANTED and this case

is DISMISSED with prejudice to the extent stated herein.

      This the 8th day of January, 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE

                                               5



      Case 1:18-cv-00423-CCE-LPA Document 93 Filed 01/08/20 Page 5 of 5
